
	
		I
		111th CONGRESS
		1st Session
		H. R. 2733
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Meeks of New York
			 (for himself, Mr. Price of Georgia,
			 Mr. Cleaver,
			 Mr. Paul, Mr. Boswell, Mr.
			 Sensenbrenner, Mr. Clay,
			 Mr. Kline of Minnesota,
			 Mr. Fattah,
			 Mr. Latham,
			 Mr. Pomeroy,
			 Mr. Sessions,
			 Mr. LaTourette,
			 Mr. Driehaus,
			 Mr. Brady of Texas,
			 Mr. McCaul,
			 Mr. Kind, Mr. Wilson of Ohio, Ms. Jenkins, Mr.
			 Culberson, Mr. Welch, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To clarify the exemption for certain annuity contracts
		  and insurance policies from Federal regulation under the Securities Act of
		  1933.
	
	
		1.Short titleThis Act may be cited as the
			 Fixed Indexed Annuities and Insurance
			 Products Classification Act of 2009.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress makes the following findings:
				(1)Primary
			 jurisdiction for regulating life insurance and annuities is vested with the
			 States and Territories of the United States and the District of
			 Columbia.
				(2)Indexed insurance
			 and annuity products offered by insurance companies are subject to a wide array
			 of laws and regulations enforced by States and applicable jurisdictions,
			 including nonforfeiture requirements that provide for minimum guaranteed
			 values, thereby protecting consumers against market related losses.
				(3)Adoption of Rule
			 151A by the Securities and Exchange Commission, entitled Indexed
			 Annuities and Certain Other Insurance Products, 74 Fed. Reg. 3138
			 (January 16, 2009), interferes with State insurance regulation, harms the
			 insurance industry, reduces competition, restricts consumer choice, creates
			 unnecessary and excessive regulatory burdens, and diverts Commission resources,
			 all of which outweighs any perceived benefits.
				(b)PurposeThe
			 purpose of this Act is to nullify rule 151A and clarify the scope of the
			 exemption for annuities and insurance contracts from Federal regulation under
			 the Securities Act of 1933.
			3.Scope of
			 exemption from federal securities regulationSection 3(a)(8) of the Securities Act of
			 1933 (15 U.S.C. 77c (a)(8)) is amended by inserting before the semicolon the
			 following: , and any insurance or endowment policy or annuity contract
			 or optional annuity contract (A) the value of which does not vary according to
			 the performance of a separate account, and (B) which satisfies standard
			 nonforfeiture laws or similar requirements of the applicable State, Territory,
			 or District of Columbia at time of issue, or in the absence of applicable
			 standard nonforfeiture laws or requirements, satisfies the Model Standard
			 Nonforfeiture Law for Life Insurance or Model Standard Nonforfeiture Law for
			 Individual Deferred Annuities, or any successor model law, as published by the
			 National Association of Insurance Commissioners..
		4.Nullification of
			 certain Federal securities regulationsRule 151A promulgated by the Securities and
			 Exchange Commission and entitled Indexed Annuities and Certain Other
			 Insurance Contracts, 74 Fed. Reg. 3138 (January 16, 2009), shall have
			 no force or effect.
		
